DETAILED ACTION
This action is responsive to the application No. 16/956,962 filed on June 22, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The amendment filed on 07/01/2022 responding to the Office action mailed on 04/08/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-4, 7-11, and 14-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0108327) in view of Xiao (US 2017/0184887) and further in view of Guo (US 2022/0085310).

Regarding Claim 1, Huang (see, e.g., Fig. 2), teaches a manufacturing method on a photo sensor, comprising following steps:
forming a first insulation layer 208 on a base substrate 204 (see, e.g., par. 0023);
forming a silicon layer on the first insulation layer 208, and performing a patterning process on the silicon layer to form a first region 210, a second region 220, and a third region 236 between the first region 210 and the second region 220 (see, e.g., par. 0023);
using an ion implantation method to dope a plurality of first ions (p+-imp) in the first region 210 of the silicon layer to form a P-type region 210 and to dope a plurality of second ions (n+-imp) in the second region 220 of the silicon layer to form an N-type region 220 (see, e.g., par. 0023);
forming a photosensitive layer 238 on the silicon layer, wherein the photosensitive layer 238 covers the third region 236 and extends to the P-type region 210 and the N-type region 220 respectively, the third region 236 forms an I-type region 236, a material of the photosensitive layer 238 is intrinsic silicon (see, e.g., pars. 0023-0024);
forming a second insulation layer 209 on the photosensitive layer 238, and on the second insulation layer 209, forming a first connection hole in a region corresponding to the P-type region 210 and forming a second connection hole in a region corresponding to the N-type region 220 (see, e.g., par. 0022); and
forming an electrode layer on the second insulation layer 209, wherein the electrode layer comprises a first electrode 213 and a second electrode 223, the first electrode 213 is connected to the P-type region 210 through the first connection hole, and the second electrode 223 is connected to the N-type region 220 through the second connection hole (see, e.g., par. 0022).  
Further, Huang teaches that a thickness of the photosensitive layer 238 is approximately 50-100 nm (see, e.g., par. 0024).
Huang is silent with respect to the claim limitations that the silicon layer is polycrystalline silicon; a material of the photosensitive layer is intrinsic amorphous silicon, and a layer thickness of the photosensitive layer is greater than or equal to 2000 angstroms.
Xiao, in similar photo sensor processes to those of Huang, on the other hand, teaches using a low temperature polysilicon layer for a display panel in the same position as the silicon layer of Huang, since it has the advantages of faster electron mobility, smaller area of the film circuit, higher resolution, lower power consumption, higher stability, etc., (see, e.g., Xiao, par. 0004); and Guo, on the other hand, teaches using amorphous silicon (a-Si) in highly sensitive photodetector devices capable of detection under low light conditions.  For example, such photodetector devices may be used as under-display or under-screen optical fingerprint sensors that replace traditional capacitive touch sensors in mobile devices and touch screen displays.  In this manner, the photodetector devices enable front screen space to enable full screen displays.  Advantageously, the photodetector devices incorporate active materials that include amorphous silicon, suitable for integration within a circuit board for backplane control circuitry of such devices that are formed of amorphous silicon or low temperature polysilicon.  The photodetectors may be used as gesture sensors integrated onto a display panel.  The a-Si based photodetectors can satisfy the low-light detection needs for such applications, as well as finding applicability in other types of photodiodes based on charge transfer to a photoconductor, which can provide photoconductive gain (see, e.g., Guo, pars. 0058, 0063).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a low temperature polycrystalline silicon layer and a photosensitive layer made of amorphous silicon in Huang’s process, as taught by Xiao and Guo, since it has the advantages of faster electron mobility, smaller area of the film circuit, higher resolution, lower power consumption, higher stability, etc., and to enable front screen space to enable full screen displays in highly sensitive photodetector devices capable of detection under low light conditions.  The a-Si based photodetectors can satisfy the low-light detection needs for such applications, as well as finding applicability in other types of photodiodes based on charge transfer to a photoconductor, which can provide photoconductive gain. 
Regarding the claim limitation that a layer thickness of the photosensitive layer is greater than or equal to 2000 angstroms, this claim limitation is merely considered a change in the thickness of the photosensitive layer in Huang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the photosensitive layer in Huang’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Huang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 3, Huang, Xiao, and Guo teach all aspects of claim 1.  Huang (see, e.g., Fig. 2), teaches that ion implantations of the plurality of first ions (p+-imp) and the plurality of second ions (n+-imp) are performed by two photomask processes respectively (see, e.g., par. 0031).    

Regarding Claim 7, Huang, Xiao, and Guo teach all aspects of claim 1.  Huang (see, e.g., Fig. 2), teaches that:
the third region 236 formed in the step of performing the patterning process on the silicon layer to form the first region 210, the second region 220, and the third region 236 between the first region 210 and the second region 220 is a blank region (see, e.g., par. 0022); and
a material of forming the photosensitive layer 238 in the step of forming the photosensitive layer 238 on the silicon layer is filled in the third region 236 to form the I-type region from the third region 236 (see, e.g., pars. 0023-0024).  
Huang is silent with respect to the claim limitation that the silicon layer is polycrystalline silicon.
Xiao, in similar photo sensor processes to those of Huang, on the other hand, teaches using a low temperature polysilicon layer for a display panel in the same position as the silicon layer of Huang, since it has the advantages of faster electron mobility, smaller area of the film circuit, higher resolution, lower power consumption, higher stability, etc., (see, e.g., par. 0004).

Regarding Claim 8, Huang, Xiao, and Guo teach all aspects of claim 1.  Huang (see, e.g., Fig. 2), teaches that the third region 236 formed in the step of performing the patterning process on the silicon layer to form the first region 210, the second region 220, and the third region 236 between the first region 210 and the second region 220 is a silicon region, and the silicon region acts as the I-type region (see, e.g., pars. 0023-0024).  
Huang is silent with respect to the claim limitation that the silicon layer is polycrystalline silicon.
Xiao, in similar photo sensor processes to those of Huang, on the other hand, teaches using a low temperature polysilicon layer for a display panel in the same position as the silicon layer of Huang, since it has the advantages of faster electron mobility, smaller area of the film circuit, higher resolution, lower power consumption, higher stability, etc., (see, e.g., par. 0004).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0108327) in view of Xiao (US 2017/0184887), Guo (US 2022/0085310), and further in view of Itoh (US 2013/0099290).

Regarding Claim 2, Huang, Xiao, and Guo teach all aspects of claim 1.  They do not show that the step of forming the first insulation layer on the base substrate comprises:
depositing a non-light-transmissive material on the base substrate and performing a patterning process to form a light shielding layer, wherein the light shielding layer partially covers the base substrate; and
forming a buffer layer on the light shielding layer, wherein the buffer layer covers the light shielding layer and the base substrate.  
Itoh (see, e.g., Fig. 2), on the other hand, teaches that the step of forming the first insulation layer 32 on the base substrate 30 comprises:
depositing a non-light-transmissive material on the base substrate 30 and performing a patterning process to form a light shielding layer 37, wherein the light shielding layer 37 partially covers the base substrate 30; and
forming a buffer layer 32 on the light shielding layer 37, wherein the buffer layer 32 covers the light shielding layer 37 and the base substrate 30.  
The photodiode 20 is formed on the base layer 31 provided on the substrate 30.  Of the base layer 31, a part 31a where the photodiode 20 is formed is provided with a light-shielding film 37 (light-shielding layer) between the substrate 30 and the silicon nitride film 32.  The light-shielding film 37 shields illumination light from a backlight device such that the photodiode 20 reacts only to light inputted from one side (the upper side in FIG. 2) of the substrate 30 (see, e.g., par. 0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s process, a non-light-transmissive material on the base substrate and perform a patterning process to form a light shielding layer, wherein the light shielding layer partially covers the base substrate; and form a buffer layer on the light shielding layer, wherein the buffer layer covers the light shielding layer and the base substrate, as taught by Itoh, to shield illumination light from a backlight device such that the photodiode reacts only to light input from one side of the substrate.

Regarding Claim 4, Huang, Xiao, and Guo teach all aspects of claim 1.  Huang is silent with respect to the claim limitation that the plurality of first ions are boron ions or indium ions, and the plurality of second ions are phosphorus ions or antimony ions.

Itoh (see, e.g., Fig. 2), in a very similar process, teaches a p-i-n- photodiode 20 equivalent to Huang’s photodiode, including a p-type region comprising a plurality of boron ions or indium ions and an n-type region comprising a plurality of phosphorus ions or antimony ions (see, e.g., pars. 0059-0060).  Huang discloses the claimed invention except for not specifying the material of the p+ implants and the material of the n+ implants.  Itoh, on the other hand, teaches that using boron or indium as p-type implants and phosphorus or antimony as n-type implants in equivalent processes and structures is well known in the art.  Therefore, because boron, indium, phosphorus, and antimony are well-known materials used for p-type and n-type doping, at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use boron or indium for p-type doping, and phosphorus or antimony for n-type doping in Huang’s process since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment).

Claims 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0108327) in view of Guo (US 2022/0085310).

Regarding Claim 9, Huang (see, e.g., Fig. 2), teaches a photo sensor, comprising:
a first insulation layer 208 disposed on a base substrate 204 (see, e.g., par. 0023);
a semiconductor layer, wherein the semiconductor layer comprises a P-type region 210, an I-type region 236, and an N-type region 220 sequentially disposed on the first insulation layer 208 along a transverse direction (see, e.g., par. 0023);
a photosensitive layer 238 covering the I-type region 236 and extending to the P-type region 210 and the N-type region 220 respectively, wherein a material of the photosensitive layer 238 is intrinsic silicon (see, e.g., pars. 0023-0024);
a second insulation layer 209 covering the photosensitive layer 238, wherein the second insulation layer 209 comprises a first connection hole in a region 20corresponding to the P-type region 210 and a second connection hole in a region corresponding to the N-type region 220 (see, e.g., par. 0022); and
an electrode layer disposed on the second insulation layer 209, wherein the electrode layer comprises a first electrode 213 and a second electrode 223, the first electrode 213 is connected to the P-type region 210 through the first connection hole, and the second electrode 223 is connected to the N-type region 220 through the second connection hole (see, e.g., par. 0022). 
Further, Huang teaches that a thickness of the photosensitive layer 238 is approximately 50-100 nm (see, e.g., par. 0024).
Huang is silent with respect to the claim limitations that a material of the photosensitive layer is intrinsic amorphous silicon, and a layer thickness of the photosensitive layer is greater than or equal to 2000 angstroms.
Guo, on the other hand, teaches using amorphous silicon (a-Si) in highly sensitive photodetector devices capable of detection under low light conditions.  For example, such photodetector devices may be used as under-display or under-screen optical fingerprint sensors that replace traditional capacitive touch sensors in mobile devices and touch screen displays.  In this manner, the photodetector devices enable front screen space to enable full screen displays.  Advantageously, the photodetector devices incorporate active materials that include amorphous silicon, suitable for integration within a circuit board for backplane control circuitry of such devices that are formed of amorphous silicon or low temperature polysilicon.  The photodetectors may be used as gesture sensors integrated onto a display panel.  The a-Si based photodetectors can satisfy the low-light detection needs for such applications, as well as finding applicability in other types of photodiodes based on charge transfer to a photoconductor, which can provide photoconductive gain (see, e.g., Guo, pars. 0058, 0063).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a photosensitive layer made of amorphous silicon in Huang’s process, as taught by Guo, to enable front screen space to enable full screen displays in highly sensitive photodetector devices capable of detection under low light conditions.  The a-Si based photodetectors can satisfy the low-light detection needs for such applications, as well as finding applicability in other types of photodiodes based on charge transfer to a photoconductor, which can provide photoconductive gain. 
Regarding the claim limitation that a layer thickness of the photosensitive layer is greater than or equal to 2000 angstroms, this claim limitation is merely considered a change in the thickness of the photosensitive layer in Huang’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the photosensitive layer in Huang’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Huang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding Claim 14, Huang and Guo teach all aspects of claim 9.  Huang (see, e.g., Fig. 2), teaches that a material of the second insulation layer 209 is silica, silicon nitride, or silicon oxynitride (see, e.g., par. 0024).20

Regarding Claim 16, Huang and Guo teach all aspects of claim 9.  Huang is silent with respect to the claim limitation that a material of the I-type region is an intrinsic amorphous silicon or polycrystalline silicon.  Guo, on the other hand, teaches using amorphous silicon (a-Si) in highly sensitive photodetector devices capable of detection under low light conditions.  For example, such photodetector devices may be used as under-display or under-screen optical fingerprint sensors that replace traditional capacitive touch sensors in mobile devices and touch screen displays.  In this manner, the photodetector devices enable front screen space to enable full screen displays.  Advantageously, the photodetector devices incorporate active materials that include amorphous silicon, suitable for integration within a circuit board for backplane control circuitry of such devices that are formed of amorphous silicon or low temperature polysilicon.  The photodetectors may be used as gesture sensors integrated onto a display panel.  The a-Si based photodetectors can satisfy the low-light detection needs for such applications, as well as finding applicability in other types of photodiodes based on charge transfer to a photoconductor, which can provide photoconductive gain (see, e.g., Guo, pars. 0058, 0063).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
20

Claims 10, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0108327) in view of Guo (US 2022/0085310) and further in view of Itoh (US 2013/0099290).

Regarding Claim 10, Huang and Guo teach all aspects of claim 9.  They do not show that the first insulation layer comprises:
a light shielding layer disposed on the base substrate, wherein the light shielding layer is a single-layer structure or a laminated structure made of a non-light-transmissive material; and
a buffer layer disposed on the base substrate and covering the light shielding layer.
Itoh (see, e.g., Fig. 2), on the other hand, teaches that the first insulation layer 31/37 comprises:
a light shielding layer 37 disposed on the base substrate 30, wherein the light shielding layer 37 is a single-layer structure or a laminated structure made of a non-light-transmissive material (see, e.g., par. 0049); and
a buffer layer 31 disposed on the base substrate 30 and covering the light shielding layer 37 (see, e.g., par. 0040).
The photodiode 20 is formed on the base layer 31 provided on the substrate 30.  Of the base layer 31, a part 31a where the photodiode 20 is formed is provided with a light-shielding film 37 (light-shielding layer) between the substrate 30 and the silicon nitride film 32.  The light-shielding film 37 shields illumination light from a backlight device such that the photodiode 20 reacts only to light inputted from one side (the upper side in FIG. 2) of the substrate 30 (see, e.g., par. 0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s process, a light shielding layer disposed on the base substrate, wherein the light shielding layer is a single-layer structure or a laminated structure made of a non-light-transmissive material; and a buffer layer disposed on the base substrate and covering the light shielding layer, as taught by Itoh, to shield illumination light from a backlight device such that the photodiode reacts only to light input from one side of the substrate. 

Regarding Claim 11, Huang, Guo, and Itoh teach all aspects of claim 10.  Itoh (see, e.g., Fig. 2), teaches that the buffer layer 31 is a silica/silicon nitride laminated structure (see, e.g., par. 0040).

Regarding Claim 15, Huang and Guo teach all aspects of claim 9.  Huang (see, e.g., Fig. 2), teaches that the second insulation layer 209 is silicon dioxide (see, e.g., par. 0024).  Huang/Guo are silent with respect to the claim limitation that the second insulation layer is a silica/silicon nitride laminated structure.
Huang/Guo disclose the claimed invention except for the use of silicon dioxide instead of a silica/silicon nitride laminated structure.  Itoh (see, e.g., Fig. 2), on the other hand, teaches that SiO2 and SiO2/SiNx are equivalent structures known in the art for their use as insulating layers (see, e.g., pars. 0041, 0057).  Therefore, because these insulating materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a silica/silicon nitride laminated structure for a silicon dioxide since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 17, Huang and Guo teach all aspects of claim 9.  They are silent with respect to the claim limitations of a display panel, comprising an array substrate, wherein the array substrate comprises: a base substrate; a thin film transistor layer disposed on the base substrate; and at least one photo sensor disposed on the base substrate , wherein the photo sensor is the photo sensor as claimed in claim 9.
Itoh (see, e.g., Figs. 1-2, abstract), on the other hand, teaches a display panel that can improve the performance of a photodiode that is formed on a same substrate as a thin film transistor without greatly deteriorating the productivity of the semiconductor device, the display panel comprising an array substrate, wherein the array substrate comprises:
a base substrate 30 (see, e.g., par. 0037);
a thin film transistor layer 10 disposed on the base substrate 30 (see, e.g., par. 0037); and
at least one photo sensor 20 disposed on the base substrate 30, wherein the photo sensor 20 is the photo sensor as claimed in claim 9 (see, e.g., par. 0037).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s/Guo’s process, a display panel comprising an array substrate, wherein the array substrate comprises: a base substrate; a thin film transistor layer disposed on the base substrate; and at least one photo sensor disposed on the base substrate, as taught by Itoh, to improve the performance of a photodiode that is formed on a same substrate as a thin film transistor without greatly deteriorating the productivity of the semiconductor device.

Response to Arguments
Applicant's arguments filed on 07/01/2022 have been fully considered but they are not persuasive.

The Applicants argue:
A person having ordinary skill in the art would have understood that the disclosure of Huang at least needs the absorption region and the multiplication region to realize light detection, i.e., the multiplication region 238 of Huang has no (or insufficient) light absorption ability.

The examiner responds:
Huang clearly teaches a photosensitive region 238.  The absorption ability of the photosensitive region is not being claimed.

The Applicants argue:
The photosensitive layer of the present application is made of the intrinsic amorphous silicon and can absorb light. 
The multiplication region 238 of Huang with no or insufficient light absorption ability cannot serve the aforesaid effect of the photosensitive layer of the presently claimed invention.  The multiplication region 238 of Huang is not the photosensitive layer of the present invention. 

The examiner responds:
Guo (US 2022/0085310), teaches using amorphous silicon (a-Si) in highly sensitive photodetector devices capable of detection under low light conditions (see, e.g., Guo, pars. 0058, 0063).

Page 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814